Citation Nr: 1502287	
Decision Date: 01/16/15    Archive Date: 01/27/15

DOCKET NO.  12-22 543	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUES

1.  Entitlement to service connection for a neck disorder.

2.  Entitlement to service connection for a low back disorder.

3.  Entitlement to service connection for a hip disorder, including hip dysplasia.

4.  Entitlement to service connection for a right foot disorder, including arthritic cysts.

5.  Entitlement to service connection for an ear disorder.

6.  Entitlement to service connection for a left eye disorder, including as secondary to service-connected dysthymic disorder.

7.  Entitlement to service connection for hyperhidrosis, including as secondary to service-connected dysthymic disorder.

8.  Entitlement to service connection for temporomandibular joint syndrome, including as secondary to service-connected dysthymic disorder.

9.  Entitlement to an initial compensable disability rating for patellofemoral syndrome of the right knee.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

C. Fleming, Counsel


INTRODUCTION

The Veteran served on active duty from November 1999 to November 2007.

This matter comes to the Board of Veterans' Appeals (Board) from a July 2008 rating decision of a Department of Veterans Affairs (VA) Regional Office (RO), which granted the Veteran service connection for patellofemoral syndrome of the right knee, assigning an initial noncompensable disability rating, but otherwise denied the Veteran's claims of service connection.

The Board notes that the United States Court of Appeals for Veterans Claims (Court) has held that, although an appellant's claim identified only a single diagnosed disorder, it cannot be a claim limited only to that diagnosis, but must rather be considered a claim for any disability that may reasonably be encompassed by several factors-including the claimant's description of the claim, the symptoms the claimant describes, and the information the claimant submits or that VA obtains in support of the claim.  The Court reasoned that the appellant did not file a claim to receive benefits only for a particular diagnosis, but for the affliction (symptoms) his condition, however described, causes him.  Clemons v. Shinseki, 23 Vet. App. 1 (2009).  Here, although the Veteran filed claims seeking service connection for specific disabilities, the Board notes that the Veteran has been assigned varying diagnoses of her claimed disorders.  The Board thus finds that, pursuant to Clemons, supra, the Veteran's service connection claims are more accurately classified as styled above.  See Clemons, 23 Vet. App. 1 (2009).

The Veteran testified before the undersigned Veterans Law Judge at a hearing at the RO in Columbia, South Carolina, in February 2013.  A transcript of the hearing has been associated with the claims file. 


REMAND

The Veteran contends that she experiences a neck and low back disorder that are directly related to her time in service, including to a motor vehicle accident in which she was involved while on active duty.  The Veteran also contends that she currently experiences a hip disorder, to include hip dysplasia; a right foot disorder, including arthritic cysts; and an ear disorder manifested by intermittent loss of hearing and pressure build-up in the ear, all as a direct result of her time in service.  In addition, the Veteran contends that she experiences hyperhidrosis, a left eye disorder, and temporomandibular joint syndrome that either began in or were worsened by her time in service.  In addition, the Veteran has raised the possibility that her hyperhidrosis, left eye disorder, and temporomandibular joint syndrome have been caused or worsened by her service-connected dysthymic disorder.

Service treatment records from the Veteran's period of active military service reflect that, at her October 1999 entrance report of medical examination, no abnormalities of the spine, musculoskeletal system, lower extremities, ears, eyes, mouth, or skin were noted.  The Veteran was seen in June 2001 for complaints of "increased sweating for most of her life"; she was diagnosed at the time with hyperhidrosis and treated with medication on multiple occasions throughout her period of service.  A June 2004 treatment note shows a past medical history of hip dysplasia, but no such diagnosis was assigned at that time.  The Veteran was seen in September 2005 for complaints of neck pain and muscle spasm and was diagnosed at that time with migraine headaches.  She was treated for radiating neck pain in March 2006 following a motor vehicle accident; at that time, no orthopedic abnormalities were noted, but she was found to have a slight straightening of the cervical lordosis consistent with muscle spasm.  

Later service treatment records reflect multiple complaints of neck and back pain, which she reported had begun with the motor vehicle accident.  The Veteran sought treatment in March 2006 for complaints of ear pain that radiated to her jaw and was noted in August 2007 to have a temporomandibular joint condition.  She was also seen for complaints of occasional build-up of pressure in her ears, including in April and November 2006; no diagnosis was assigned at either treatment visit.  The Veteran fractured her right fourth toe in March 2007, which was treated conservatively, and underwent surgery on her right third toe in April 2007 to correct a hammertoe deformity.  She was seen in June 2007 for complaints of a "knot" on the third toe following the surgery.  The Veteran additionally sought treatment in July 2007 for complaints of left eye strain and "twitching"; at that time, she was diagnosed with dry eye syndrome.  In August 2007, the Veteran was seen on multiple occasions for right third toe pain and left eye twitching, which was diagnosed at that time as blepharospasm.  Additionally in August 2007, the Veteran underwent x-ray study of the right foot, which revealed subchondral cysts of the metatarsal heads that were noted to be consistent with osteoarthritis.  At her August 2007 separation repot of medical history, the Veteran reported foot trouble, swollen and painful joints and feet, back pain, eye trouble, ear trouble, and whiplash following the motor vehicle accident.  The Veteran was noted to experience bruxism as well as difficulty popping her ears, and was diagnosed in an August 2007 report of medical assessment with temporomandibular joint syndrome, dry eye, and hyperhidrosis.

Post-service treatment records reflect that the Veteran has been seen on an emergent basis on multiple occasions for complaints of flare-ups of neck and low back pain.  She was diagnosed with spasmodic torticollis in April 2009 and with lumbago in November 2010.  In addition, she was diagnosed with chronic pain syndrome in February 2011 following complaints of ongoing neck and back pain since the in-service motor vehicle accident.  The Veteran underwent MRI study of her cervical spine in March 2011, which revealed mild degenerative disc disease.  MRI study of her lumbar spine conducted at that time was normal.  In addition, the Veteran was seen for complaints of right toe pain in October 2011 and for complaints of facial pressure in April 2012; however, no diagnoses were assigned at those visits.

The Veteran has been provided with VA examinations concerning her claims for service connection.  At a May 2008 eye examination, the Veteran reported a history of dry eyes and "constant twitching" of the left lower eyelid.  The examiner diagnosed the Veteran with dry eye syndrome and benign eyelid myokymia, beside which was written in pencil the word "blepharospasm."  However, the examiner did not assign a clear diagnosis or offer an etiological opinion.  Similarly, at a May 2008 dental and oral examination, the Veteran reported that she had been treated for bruxism and clinching of the jaw while in service.  Physical examination revealed slight tenderness of both masseter muscles, although no pain in the temporomandibular joints was noted.  By way of diagnosis, the examiner stated that the Veteran "does not have popping of her TMJs and only slight limitation to opening movement because her jaws are very small."  However, the examiner did not clarify what, if any, diagnosed dental or oral disorder is present and did not offer an etiological opinion.

The Veteran underwent VA general medical examination in May 2008.  At that time, she did not undergo any radiological evaluation due to her pregnancy.  The examiner noted her in-service fracture of the right fourth toe and surgery of the right third toe, as well as her report that she was unable to flex the right third toe and could not wear closed-toe shoes.  The Veteran also reported that she had experienced neck and back pain since the March 2006 accident and that she had been diagnosed with hip dysplasia while on active duty.  The examiner also noted the Veteran's report of having experienced excessive sweating since high school that worsened while she was on active duty.  Following physical examination, the examiner diagnosed the Veteran with polyarthralgia of the hips, "cervical spine strain without evidence of spasm on examination"; "lumbar strain with unremarkable exam"; and "hyperhidrosis, no sweating noted during this visit."  The examiner found no evidence of arthritic cysts of the right foot.  No etiological opinions were provided.

In June 2008, the Veteran underwent audiological examination, which found no hearing loss for VA compensation purposes.  However, although the examiner acknowledged the Veteran's report of pressure in the ears, no diagnosis was assigned.  Rather, the examining audiologist recommended an ENT specialist examination given the Veteran's reported symptoms.  Such an examination was provided later that month, at which time the Veteran reported experiencing occasional "muffled" hearing and pressure build-up in her ears.  The examiner found that her symptoms "suggest[ed] some mild Eustachian tube dysfunction" but did not assign a clear diagnosis or offer an etiological opinion.  Additionally, at a second VA eye examination in July 2010, the Veteran reported ongoing use of eye drops to treat dry eye and "lid twitching."  The examiner stated that the examination conducted at the time "confirms mild dry eye" but offered no diagnosis or etiological opinion concerning the Veteran's reported lid twitching or blepharospasm.

The Veteran also underwent additional VA orthopedic examination in December 2010.  At that time, she reported the in-service fracture of the right fourth toe and surgery on the right third toe and complained of inability to flex the third toe, as well as pain on standing, walking, and rest.  She was noted to walk with a slight limp.  The examiner stated that the Veteran had hallux valgus at the first right MTP joint, as well as "no movement of the fourth toe" and pain to palpation of the plantar arch and the metatarsal heads as well as the fourth toe.  Radiological study of the feet showed mild hallux valgus with bunion formation of the right.  The examiner acknowledged the August 2007 x-ray findings of subchondral cysts and assigned diagnoses of status post fracture right fourth toe, resolved, and status post arthrodesis right third toe with residual traumatic arthritis.  However, the examiner did not offer an etiological opinion as to the arthritis and did not examine or diagnose disorders of the cervical spine, lumbar spine, or hips.

The United States Court of Appeals for Veterans Claims has held that once VA undertakes the effort to provide an examination when developing a claim for service connection, even if not statutorily obligated to do so, it must provide an adequate one.  See Woehlaert v. Nicholson, 21 Vet. App. 456, 464 (2007), citing Barr, 21 Vet. App. at 311; see also Bowling v. Principi, 15 Vet. App. 1, 12 (2001) (emphasizing the Board's duty to return an inadequate examination report "if further evidence or clarification of the evidence . . . is essential for a proper appellate decision").

Regarding the Veteran's claims for service connection, the Board finds that the VA examiners have not provided clear diagnoses of the Veteran's claimed disorders or otherwise opined as to the diagnosis and etiology of her reported symptoms.  In particular, the May 2008 general medical examiner failed to offer an etiological opinion regarding the diagnoses of cervical spine strain and lumbar strain.  The examiner further failed to clarify whether the Veteran in fact experiences hip dysplasia or any other diagnosed hip disorder.  In addition, the examiner did not acknowledge the August 2007 x-ray finding of subchondral cysts of the metatarsal heads consistent with osteoarthritis or otherwise opine as to whether the Veteran experiences a right foot disorder other than those for which service connection is already in effect.  Similarly, the examiner failed to clarify whether the Veteran actually experiences hyperhidrosis and, if so, whether it was caused or worsened by service or by her service-connected dysthymic disorder.  In addition, the June 2008 ENT examiner did not clarify any diagnosis associated with the "suggest[ed] Eustachian tube dysfunction" and did not offer an etiological opinion for any such diagnosis.  The May 2008 and July 2010 VA eye examiners similarly did not clarify what diagnosis accounts for the Veteran's complaints of eyelid twitching and did not provide any etiological opinion regarding any such diagnosis.  In addition, the May 2008 dental examiner did not clarify what, if any, diagnosed dental or oral disorder is present and did not offer an etiological opinion, including whether such disorder is etiologically linked to the Veteran's service or has been caused or worsened by her dysthymic disorder.

There is thus of record no adequately reasoned opinion as to whether the Veteran currently experiences a cervical spine, low back, or hip disorder that is directly related to her time on active duty.  There is similarly no adequate opinion concerning whether the Veteran experiences an ear disorder or arthritic cysts of the right foot or any other right foot disorder that is not already service-connected.  Further, no clear diagnosis of the Veteran's claimed left eye disorder, temporomandibular joint disorder, and hyperhidrosis has been provided; moreover, no etiological opinion has addressed whether any such disorders are etiologically linked to service or have been caused or worsened by the Veteran's service-connected dysthymic disorder.  Thus, the VA medical opinions obtained to date are insufficient.  See 38 C.F.R. § 4.2 (2014) (providing that where an examination report does not contain sufficient detail, it is inadequate for evaluation purposes); see also Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 301 (2008) (noting that a medical examination report must contain clear conclusions with supporting data and a reasoned medical explanation connecting the two); Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007) (holding that a medical opinion must be supported by an analysis that the Board can consider and weigh against contrary opinions).  

Accordingly, remand is required to provide adequate medical examination and opinion concerning the Veteran's claims for service connection for a neck disorder; a low back disorder; a hip disorder, including hip dysplasia; a right foot disorder, including arthritic cysts; and an ear disorder; as well as her claims for service connection for a left eye disorder, hyperhidrosis, and temporomandibular joint syndrome, all including as secondary to service-connected dysthymic disorder.  38 U.S.C.A. § 5103A (West 2014).  The examiner(s) must conduct thorough examination of the Veteran and clarify all diagnoses to account for her complaints of symptoms involving the cervical spine, low back, hips, right foot, and ears, as well as her left eye, temporomandibular joint, and hyperhidrosis.  The examiner(s) must specifically address whether any such diagnosed disorders are directly related to her time on active duty.  In addition, the examiner(s) must opine as to whether any diagnosed left eye disorder, hyperhidrosis, and temporomandibular joint syndrome-or any related disorder-has been caused or aggravated by her service-connected dysthymic disorder.  The examiner must specifically discuss the Veteran's contentions that her neck, back, and hip pain, as well as problems with her right foot, left eye, jaw, and ears began during service, and that her sweating increased while on active duty, in the context of any negative opinion.  See 38 U.S.C.A. § 5103A. 

Regarding her claim for increase, in December 2010, the Veteran underwent VA examination pertaining to her service-connected patellofemoral syndrome of the right knee.  At that time, she was noted to complain of daily right knee pain that was worse with walking down stairs and sitting for prolonged periods or in certain positions.  She also complained of locking, stiffness, and swelling of the knee, as well as occasional buckling.  Range of motion testing revealed flexion to 120 degrees and extension to 0 degrees, with pain at the endpoints of motion and grinding over the patella.  No instability was noted, although some pain to palpation was observed.  Her functional limitations due to patellofemoral syndrome were noted to be mild.

However, at her October 2013 hearing before the undersigned Veterans Law Judge, the Veteran stated that her patellofemoral syndrome of the right knee has worsened since the December 2010 examination.  The Veteran is qualified, as a lay person, to report increasing symptomatology.  See Savage v. Gober, 10 Vet. App. 488, 495 (1997).  Likewise, where the record does not adequately reveal the current state of the claimant's disability, the fulfillment of the statutory duty to assist requires a thorough and contemporaneous medical examination.  See Allday v. Brown, 7 Vet. App. 517, 526 (1995); see also Snuffer v. Gober, 10 Vet. App. 400, 403 (1997) (where the appellant complained of increased hearing loss two years after his last audiology examination, VA should have scheduled the appellant for another examination).  The Board notes here that the Veteran has claimed that her right knee disorder has worsened since her last examination.  Thus, in light of the fact that the most recent VA examination was conducted in 2010, over four years ago, and due to the Veteran's reported increased symptomatology, the Board has determined that the Veteran should be afforded further VA examination to assess the current nature and severity of her patellofemoral syndrome of the right knee.  Under these circumstances, the Veteran must be scheduled to undergo examination at an appropriate VA medical facility.  See 38 U.S.C.A. § 5103A.  

In view of the foregoing, the case is REMANDED for the following action:

1.  The Veteran and her representative must be sent a letter requesting that the Veteran provide sufficient information, and if necessary authorization, to enable any additional pertinent evidence not currently of record to be obtained.  The AOJ must explain the type of evidence that is the Veteran's ultimate responsibility to submit.  The letter must specifically provide notice concerning what is required to substantiate a claim for secondary service connection.  Allen v. Brown, 7 Vet. App. 439 (1995) (en banc).

2.  The Veteran must be scheduled for VA examination(s) and notified that failure to report to any scheduled examination, without good cause, could result in a denial of her claims.  See 38 C.F.R. § 3.655(b) (2014).  The claims folder must be made available to the examiner(s) and reviewed in conjunction with each examination.  A complete rationale for all conclusions reached must be included.

The purpose of VA examination is, first, to determine whether the Veteran currently experiences a neck disorder; a low back disorder; a hip disorder, including hip dysplasia; a right foot disorder, including arthritic cysts; an ear disorder; a left eye disorder; hyperhidrosis; and/or temporomandibular joint syndrome due to the Veteran's reported symptoms, including pain in the neck, back, hips, and right foot, as well as eyelid twitching, pressure and intermittent hearing loss, excessive sweating, and jaw problems.  For any such diagnosed disorder, the examiner(s)  must provide an opinion as to whether it is at least as likely as not (i.e., there is at least a 50 percent probability) that the disorder is attributable to the Veteran's time on active duty.  The Veteran's report that she first experienced symptoms of each claimed disorder while in service, as well as the August 2007 x-ray finding of subchondral cysts in the right foot indicative of arthritis and the findings of the previous VA examiners, must be discussed in the context of any negative opinion.

The examiner must also provide a well-reasoned opinion as to whether it is at least as likely as not (i.e., there is at least a 50 percent probability) that any diagnosed left eye disorder, hyperhidrosis, or temporomandibular joint syndrome or any other such diagnosed disorder has been caused or made chronically worse by the Veteran's service-connected dysthymic disorder.  If aggravated, the examiner must specify the baseline of disability prior to aggravation, and the permanent, measurable increase in disability resulting from the aggravation.  

The examiner must thoroughly review the Veteran's claims file, to include a copy of this remand.  A well-reasoned opinion must be provided with a detailed explanation for all conclusions reached by the reviewer.  Citations to the record or relevant medical principles should be included as necessary to explain the opinion, and a complete rationale must be given for all opinions and conclusions expressed.

3.  The Veteran must also be scheduled for VA examination to determine the current severity of her patellofemoral syndrome of the right knee and notified that failure to report to any scheduled examination, without good cause, could result in a denial of this claim.  See 38 C.F.R. § 3.655(b) (2014).  The claims folder must be made available to the examiner and reviewed in conjunction with each examination.  A complete rationale for all conclusions reached must be included.

Any and all studies, tests, and evaluations deemed necessary by the examiner must be performed.  The examiner must review all pertinent records associated with the claims file and comment on the current severity of the Veteran's service-connected patellofemoral syndrome of the right knee.  Specifically, the examiner must undertake range of motion studies of the Veteran's right knee and comment on the degree of disability due to functional losses such as pain, weakness, etc.  All functional losses must be equated to additional loss of motion (beyond that shown clinically).  In addition, the examiner must elicit information as to the frequency, duration, and severity of any associated symptomatology, to include recurrent subluxation or lateral instability; dislocated semilunar cartilage with episodes of locking, pain, and effusion of the joint; impairment of the tibia and fibula (nonunion or malunion); and ankylosis.

4.  After completing the requested actions and any additional notification and/or development deemed warranted, the claims on appeal must be adjudicated in light of all pertinent evidence and legal authority.  If any benefit sought is not granted, the Veteran must be furnished a supplemental statement of the case (SSOC) and afforded the appropriate time period for response before the claims file is returned to the Board.

No action is required of the Veteran until she is notified by the RO; however, the Veteran is advised that failure to report for any scheduled examination may result in denial of her claims.  38 C.F.R. § 3.655 (2014).  The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




